DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on August 11, 2022 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.   

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujieda et al. (JP 2001-008897; reference made to machine translation; of record; herein Fujieda) in view of Ho et al. (US 2007/0163594; herein Ho; of record) with evidence by Ho et al. (US 2007/0107733; herein US 733).
	Examiner’s note: Ho incorporates by reference US 733 (Ho para. [0049] where US 2007/0107733 corresponds to US 11/599133).
	As to claim 1, Fujieda teaches an ophthalmic instrument for measuring an ophthalmic parameter of an eye of a test subject (Fujieda Figs. 1-6), comprising a measurement axis (Fujieda Fig. 1 - axis from eye to (4)), and a headrest spaced vertically from the measurement axis (Fujieda Fig. 1 - 3; Fig. 3 - 3; machine translation page 3), wherein the headrest includes a hollow bulbous contact element formed of a resiliently deformable material (Fujieda Fig. 3 - 3, 31, 11; machine translation page 3 - springs (11) being resiliently deformable; pad (3) including soft resin), and the headrest includes a monolithic base (Fujieda Fig. 6a - 40), but doesn’t specify the details of the base, a retainer, and a circumferential mounting portion, wherein the mounting portion of the contact element is received between the base and the retainer, the retainer being a monolithic part, and the base and retainer are attached to each other by direct snap-fitted engagement of the retainer with the base.
	In the same field of endeavor Ho teaches a headrest for ophthalmic instrument with a monolithic base (Ho Fig. 3 - 16; Fig. 5 - 14, 16), a monolithic retainer (Ho Fig. 2 - 47; Fig. 3 - 47; Fig. 5 - 47), and the contact element (Ho Figs. 2, 3, 5 - 17, 34’) has a circumferential mounting portion (Ho Fig. 5 - 25’, 25a’; para. [0069], [0070]), wherein the mounting portion of the contact element is received between the base and the retainer (Ho Fig. 5 - mounting portion (25’, 25a’) between base (14, 16) and retainer (47)), and the base and retainer are attached to each other by direct snap-fitted engagement of the retainer with the base (Ho Fig. 2 - 14, 47, 21, 20; para. [0070]; Fig. 5 - 21, 14, 47; US 733 Fig. 4 - 28, 120, 40, 132, 130; para. [0067], [0089]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the base, retainer, and mounting portion since, as taught by Ho, such structure allows for supporting the headrest with the ophthalmic instrument which improves patient comfort (Ho Figs. 2, 3, 5; para. [0012], [0069], [0070]).

    PNG
    media_image1.png
    301
    656
    media_image1.png
    Greyscale

	As to claim 2, Fujieda in view of Ho teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Fujieda further teaches an outer surface of the contact element has a spherical shape or spheroidal shape when the contact element is not deformed (Fujieda Fig. 3 - 3; Fig. 4 - 3, Fig. 6 - 3).
	As to claims 3, 4, Fujieda in view of Ho teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Fujieda further teaches the bulbous contact has a spherical/spheroid shape (Fujieda Fig. 4 - 3; Fig. 6a - 3; machine translation page 3 “is slightly rounded to be suitable for the curvature of the subject’s forhead”), but doesn’t specify the particular radius being from 9mm to 11mm (claim 3), or about 10mm (claim 4).
	It would have been obvious to one of ordinary skill in the art at the time of invention to provide the radius as 9mm to 11m, or about 10mm , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Antonie 195 USPQ 6 (CCPA 1977); In re Boesch 205 USPQ 215 (CCPA 1980).  Specifically, Fujieda specifically states curving the contact element to suitable for the subject’s head and thus discovering the optimum curvature value results in providing comfort and suitability for the subject/patient (Fujieda - machine translation page 3).
	As to claim 5, Fujieda in view of Ho teaches all the limitations of the instant invention as detailed above with respect to claim 1, but and while Fujieda teaches the material can be soft resin (Fujieda - machine translation page 3), Fujieda doesn’t specify the material is a TPE or silicone rubber.  In the same field of endeavor Ho teaches headrests for ophthalmic instruments being made of TPE or silicone rubber (Ho Fig. 5 - 17, 33’, 34’; para. [0071], [0072]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the material as TPE or silicone rubber since, as taught by Ho, such materials are well known in the art for the purpose of being compressible/de-compressible (Ho para. [0071], [0072]).
	As to claim 7, Fujieda in view of Ho teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Ho further teaches the mounting portion of the contact element includes a cylindrical rim (Ho Fig. 5 - 25’) and a flange extending radially from the cylindrical rim (Ho Fig. 5 - 25a’), wherein the cylindrical rim and the flange are each held between the base and the retainer (Ho Fig. 5 - rim (25’a) and flange (25a’) are between retainer (47) and base (14, 16)).
	
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
	As to claims 9-10, although the prior art teaches an ophthalmic instrument as detailed above in claim 1, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 9 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including the combination of structure in current claim 1 with the structural features of claim 9, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 9, 2022